                                          Case 4:19-cv-05631-YGR Document 94 Filed 01/19/21 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GEORGE J. AUSTIN,                                  CASE NO. 19-cv-05631-YGR
                                   4
                                                       Plaintiff,                           ORDER VACATING CASE MANAGEMENT
                                   5                                                        CONFERENCE; DENYING EXTENSION AS
                                                 vs.                                        MOOT STATEMENT; AND STRIKING
                                   6                                                        IMPROPER FILINGS
                                         GEORGETOWN UNIVERSITY, ET AL.,
                                   7                                                        Dkt. No. 93
                                                       Defendants.
                                   8

                                   9
                                              In light of pending motion to dismiss and plaintiff’s deadline to file a complete amended
                                  10
                                       pleading by February 2, 2021, the case management conference set for Monday, January 25, 2021
                                  11
                                       is VACATED. Plaintiff’s request for an extension of time to submit a case management statement
                                  12
Northern District of California
 United States District Court




                                       (Dkt. No. 93) is DENIED AS MOOT to be reset on further notice.
                                  13
                                              Plaintiff George J. Austin is hereby ADMONISHED to limit his filings to documents
                                  14
                                       pertaining to specific motions or hearings. Plaintiff’s multiple submissions of “notices”
                                  15
                                       concerning “material facts, context, and identity verification” and attaching voluminous exhibits
                                  16
                                       are apparently unrelated to any pending motion or pleading, and thus are improper filings.
                                  17
                                              The notices filed by plaintiff at Docket Nos. 56, 57, 58, 59 60, 61, 62, 63, 64, 65, 66, 68,
                                  18
                                       60, 71, 72, 77, 78, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, and 91 are STRICKEN and will not be
                                  19
                                       considered by the Court. To the extent plaintiff seeks to submit documents as evidence in support
                                  20
                                       of a pending motion, he must do so by way of a declaration under penalty of perjury, explaining
                                  21
                                       how each exhibit relates to his brief on a pending motion identified by name and docket number.
                                  22
                                              Plaintiff is notified that continued misuse of his electronic docketing privileges may result
                                  23
                                       in their revocation.
                                  24
                                              This terminates Docket Nos. 93.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: January 19, 2021
                                  27
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
